


110 HR 5685 IH: Mortgage and Rental Assistance

U.S. House of Representatives
2008-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5685
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2008
			Mrs. Maloney of New
			 York (for herself and Mr.
			 Melancon) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to reauthorize the temporary mortgage and rental
		  payments program.
	
	
		1.Short titleThis Act may be cited as the
			 Mortgage and Rental Assistance
			 Reauthorization Act of 2008.
		2.FindingsCongress finds the following:
			(1)The mortgage and
			 rental assistance program was authorized under the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) to provide
			 assistance to individuals who have lost a portion of their income and are
			 having difficulties paying their rents or mortgages.
			(2)The Disaster
			 Mitigation Act of 2000 (Public Law 106–390) amended the Stafford Act to end the
			 program in May 2002.
			(3)Following the
			 major disaster declaration resulting from the terrorist attacks in New York on
			 September 11, 2001, the Federal Emergency Management Agency allowed the use of
			 funds under the program to aid residents who were having difficulties paying
			 their rents or mortgages.
			(4)The program should
			 be reauthorized to allow the Federal Government to provide direct housing
			 assistance to those who have been displaced by Hurricane Katrina.
			3.Temporary
			 mortgage rental assistanceSection 408(c)(1) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)) is
			 amended—
			(1)by redesignating
			 subparagraph (B) as subparagraph (C); and
			(2)by inserting after
			 subparagraph (A) the following:
				
					(B)Temporary
				mortgage and rental payments
						(i)In
				generalThe President is authorized to provide assistance on a
				temporary basis in the form of mortgage or rental payments to or on behalf of
				individuals and families who, as a result of financial hardship caused by a
				major disaster, certify that they face dispossession or eviction from a
				residence by reason of a foreclosure of any mortgage or lien, cancellation of
				any contract of sale, or termination of any lease, entered into prior to such
				disaster.
						(ii)Duration of
				assistanceThe assistance under this subparagraph shall be
				provided for the duration of the period of financial hardship but not to exceed
				18
				months.
						.
			4.ApplicabilityThe amendments made by section 3 shall apply
			 with respect to a major disaster occurring on or after August 24, 2005.
		
